In The
                           Court of Appeals
                  Seventh District of Texas at Amarillo

                                No. 07-20-00326-CV


 DALLAS INDEPENDENT SCHOOL DISTRICT AND MIKE MORATH, THE TEXAS
             COMMISSIONER OF EDUCATION, APPELLANTS

                                         V.

                            ERIK TOSTEN, APPELLEE

                        On Appeal from the 419th District Court
                                 Travis County, Texas
      Trial Court No. D-1-GN-19-004374, Honorable Catherine A. Mauzy, Presiding



                                No. 07-20-00327-CV


   DALLAS INDEPENDENT SCHOOL DISTRICT; AND MIKE MORATH, TEXAS
   COMMISSIONER OF EDUCATION OF THE STATE OF TEXAS, APPELLANTS

                                         V.

VERONICA ARISPE, LENNITTA GILBERT, MARY KENNEDY, ROSA M. RIVERA, LISA
                 THEISS, AND RU-MIN WANG, APPELLEES

                        On Appeal from the 200th District Court
                                 Travis County, Texas
      Trial Court No. D-1-GN-19-004370, Honorable Catherine A. Mauzy, Presiding

                                 March 31, 2021
                          ORDER GRANTING STAY
                 Before QUINN, C.J., and PIRTLE and PARKER, JJ.
       Pending before this Court is Appellant’s Unopposed Motion for Reconsideration of

the Motion to Stay Appeals, which requests that we abate and stay these appeals pending

the Texas Supreme Court’s review of Davis v. Morath, a related case. Upon further

consideration and in the interest of conservation of judicial resources, we grant the motion

and abate the appeals until August 2, 2021. All appellate deadlines, including the pending

deadline for appellants’ briefs, are suspended. The cases will be removed from our active

docket and treated as suspended cases until August 2, 2021, when the cases will be

reinstated. See TEX. R. APP. P. 2, 43.6; Mesa Water, L.P. v. Tex. Water Dev. Bd., No.

07-11-00153-CV, 2011 Tex. App. LEXIS 5311, at *2-3 (Tex. App.—Amarillo July 13,

2011, order) (per curiam).


       If any development arises that might cause the Court to reinstate the cases prior

to the August 2, 2021 reinstatement date, the parties are directed to immediately advise

the Court of the development. Upon reinstatement of the cases, the Court will entertain

a motion to further abate the appeals should the need be present to do so.


       IT IS SO ORDERED.


                                                        Per Curiam




                                             2